        Ref #      Date         Funds To Samia                        Source                                  Destination                        Method                                   Comment
                               Dollars    Riyals
                                                                                                                                                                 Aziza Al-Yousef opens bank acct. #11429-002-20 with SAR
            1                                                                                                                                                    742,000

$346,666 Promissory Note (SAR 1,300,000)
                                                                                                                                                                 Funds used to repay prior loan from third party that was
                                                                                                                                                                 taken out to pay Samia's attorneys after she lost insurance
           2      2016-09-04    $32,000      120,000   Acct 11429-002-20                       Samia                                    Cash Withdrawal          coverage
           3      2016-09-06    $24,000       90,000   Acct 11429-002-20                       Samia                                    Cash Withdrawal
           4      2016-09-06     $8,000       30,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer            For back rent
         5-8      2016-09-06         $0            0   Acct 11429-002-20                       Samia                                                             Failed attempts to directly pay Samia's US Credit Cards
           9      2016-09-08    $26,667      100,000   Acct 11429-002-20                       Samia                                    Cash Withdrawal
          10      2016-09-18    $26,667      100,000   Acct 11429-002-20                       Samia                                    Cash Withdrawal
          11      2016-09-21    $32,667      122,500   Acct 11429-002-20                       Samia                                    Cash Withdrawal
                                                                                                                                                                 Establishment account is Samia's business bank account in
           12     2016-09-22    $25,333       95,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer            Saudi Arabia.
           13     2016-10-12    $26,667      100,000   Acct 11429-002-20                       Samia                                    Cash Withdrawal
           14     2016-10-14    $13,333       50,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
           15     2016-10-30    $11,200       42,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
           16     2016-10-30    $10,667       40,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
           17     2016-10-30      $100           375   Acct 11429-002-20                       Samia and Fouad joint Keybank Account    Acct Transfer
           18     2016-11-06    $13,333       50,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
           19     2016-11-29    $13,333       50,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
           20     2016-11-29    $13,333       50,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
           21     2016-12-03     $3,013       11,300   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
           22     2016-12-27    $26,667      100,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer            For establishment credit card debts
           23     2017-01-30    $39,200      147,000   Acct 11429-002-20                       Samia Establishment Account Samba Bank   Acct Transfer
SUBTOTAL                       $346,180

$100,000 Promissory Note
                                                                                                                                                                 Sara Alhaidar is Aziza Alyousef's daughter who handles
           24     2017-05-21    $13,333       50,000   Sara Alhaidar account Arab Nat'l Bank   Samia's Fransi Acct                      Acct Transfer            financial affairs for her mother when her mother cannot
           25     2017-05-23    $11,733       44,000   Sara Alhaidar account Arab Nat'l Bank   Samia's Fransi Acct                      Acct Transfer
           26     2017-05-24    $13,333       50,000   Sara Alhaidar account Arab Nat'l Bank   Samia's Fransi Acct                      Acct Transfer
           27     2017-05-28    $13,333       50,000   Sara Alhaidar account Arab Nat'l Bank   Samia's Fransi Acct                      Acct Transfer
           28     2017-05-28    $13,333       50,000   Sara Alhaidar account Arab Nat'l Bank   Samia Establishment Account Samba Bank   Acct Transfer
           29     2017-05-29    $13,333       50,000   Sara Alhaidar account Arab Nat'l Bank   Samia Establishment Account Samba Bank   Acct Transfer
           30     2017-05-30    $13,333       50,000   Sara Alhaidar account Arab Nat'l Bank   Samia Establishment Account Samba Bank   Acct Transfer
           31     2017-06-01     $8,267       31,000   Sara Alhaidar account Arab Nat'l Bank   Samia's Fransi Acct                      Acct Transfer
SUBTOTAL                       $100,000

                Additional Transfers
           32    2017-06-02      $13,333    50000.00 Acct 11429-002-20                         Samia's personal account SAMBA Bank      Acct Transfer
           33    2017-06-11      $18,667    70000.00 Acct 11429-002-20                         Samia Establishment Account Samba Bank   Acct Transfer
                                                                                                                                                                 This account is controlled by Samia's ex-partner and Samia
           34     2017-06-12    $17,333     65000.00   Acct 11429-002-20                       Probably Other Establishment Account     Acct Transfer            does not have access to the statements
           35     2017-09-28        $75       280.00   Sara Alhaidar account Arab Nat'l Bank   Transfer to Utility Company              Utility Bill
           36     2017-09-28      $121        454.00   Sara Alhaidar account Arab Nat'l Bank   Transfer to Utility Company              Utility Bill
           37     2018-10-30    $12,000     45000.00   Sara Alhaidar SAMBA account             Don Bailey trust account                 Acct Transfer
                                                                                                                                                                 Rilla Alhadder is Samia's daughter who handles financial
           38     2019-03-13     $2,302      8634.00   Sara Alhaidar SAMBA account             Rilla's Sound CU Acct                    International Transfer   transactions for her when she cannot do so for herself.
           39     2019-03-15     $5,300     19875.00   Sara Alhaidar SAMBA account             Rilla's Sound CU Acct                    International Transfer
           40     2019-04-15        $85       318.75   Sara Alhaidar SAMBA account             Rilla's Sound CU Acct                    International Transfer
           41     2019-04-15     $2,903     10887.00   Sara Alhaidar SAMBA account             Rilla's Sound CU Acct                    International Transfer
           42     2019-05-13     $4,570     17137.50   Sara Alhaidar SAMBA account             Rilla's Sound CU Acct                    International Transfer
SUBTOTAL                        $76,690

Cash
                2016-2019       $25,000     93750.00 Aziza                                     Samia                                    Cash                     Cash advances during the time period as per declarations

Post-Petition Advance
                                                                                                                                                                 Abeer Alhaidar is Aziza Al-Yousef's daughter, also handles
           43     2019-07-25    $26,667    100000.00 Abeer Alhaidar account Aljazira Bank      Samia Establishment Account Samba Bank   Acct Transfer            financial transactions when her mother cannot

TOTAL ADVANCES                 $574,536




                                Case 18-14820-CMA                          Doc 130-2              Filed 11/15/19               Ent. 11/15/19 13:22:16                     Pg. 1 of 1
